DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 7-8, 14-15, 17, 134-158 are pending in this application.
Claims 2, 4-6, 9-13, 16, 18-133 are cancelled. 
Claims 1, 135, 144 and 153-158 are amended.
Claims 1, 3, 7-8, 14-15, 17, 134-158 are presented for examination. 

Response to Amendments
Claim Interpretation
Examiner notes that the reference, Edren et al., is primarily dedicated to sensors monitoring vehicle components to detect a fault associated with a vehicle component. The secondary reference, Govindappa et al., is dedicated to determine a performance index with different degrees of good and poor health for vehicle subsystems. The applicant’s invention is a method for identifying real time predictive indicators of operational vehicle component status. The examiner notes the difference between the applicant’s new, good, fair, and poor vehicle component status compared Edren’s vehicle component expected, nominal and fault determination or Govindappa’s vehicle subsystem performance index. The examiner is interpreting the applicant’s new, good, fair or poor status as a naming convention of what the data represents or conveys to the human mind, i.e. what the metric represents. The terms “new”, “good”, “fair”, and “poor” or “first status”, “second status”, “third status”, and “fourth status” are interpreted as nonfunctional descriptive material; therefore no patentable weight will be given to the naming convention (MPEP 2111.05).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 14, 17 and 144 are rejected under 35 U.S.C. 103 as being unpatentable over Edren et al. (US Patent 10,395,444 B1) in view of Govindappa et al. (US Publication 2018/0257683 A1). 
Regarding claim 1, Edren teaches a method of identifying real time predictive indicators of operational vehicle component status, the method comprising: accessing at least one record of operational component data, that includes operational values from at least one vehicle component from at least one vehicle, said operational values representative of an operational life cycle use of said at least one vehicle component, said operational values further based upon a measured component event (Edren: Col. 1 Lines 33-50; data from these and other sensors can be leveraged to track a performance of a vehicle over time to determine a state of vehicle components), accessing at least one record of management event data, said management event data containing at least one vehicle component event data point for at least one vehicle (Edren: Col. 3 Lines 2-14; receiving sensor data and determining, based at least in part on the sensor data, a fault associated with a vehicle).
Edren doesn’t explicitly teach associating said at least one record of operational component data with said at least one record of management event data. 
However, Edren is deemed to disclose an equivalent teaching. Edren receives vehicle sensor data. The sensor data is compared between the characteristic associated with the vehicle to determine a fault associated with a vehicle component (Edren: Col. 3 Lines 2-9). Edren compiles aggregated data from a fleet of vehicles to create characteristic data associated with the vehicle component (Edren: Col. 3 Lines 2-9, 18-24). Edren’s sensor data is equivalent to management event data because Edren’s fault diagnosis is based on querying information sources which contains vehicle component data in order to perform a real time determination of component failure (Edren: Col. 1 Lines 45-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to collect data from vehicle components throughout their operational life of new to failed in order to use vehicle sensors to monitor the vehicle components for fault detection (Edren: Col. 1 Lines 33-50).
In the following limitations, Edren teaches filtering said operational component data, deriving from said operational component data at least one signal representative of said measured component event (Edren: Col. 2 Lines 23-36; the vehicle can query one or more components of a vehicle to determine a state of each of the components; the vehicle can leverage the state of the component to diagnose a fault), analyzing the filtered operational component data and the at least one signal in relation to said vehicle component event data point, wherein said analyzing comprises identifying one or more patterns exhibited by the filtered operational component data and the at least one signal (Edren: Col. 1 Lines 45-50, 59-67; Col. 3 Lines 18-23; Col. 8 Line 63 - Col. 9 Line 18;  the vehicle can diagnose the fault based on querying one or more information sources associated with the vehicle to determine whether a defect, a failure, or other error associated with a component; determining a fault based on a performance of the vehicle as compared to aggregated data of a fleet of vehicles).
Edren doesn’t explicitly teach identifying, based on analyzing, whether a status of the at least one vehicle component corresponds to a first status represented by a first pattern of the one or more patterns, a second status represented by a second pattern of the one or more patterns, a third status represented by a third pattern of the one or more patterns, or a fourth status represented by a fourth pattern of one or more patterns, and Application No.: 16/225,5503 Docket No.: G0885.70009US01identifying, for real time use in fleet management, real time predictive indicators representing the identified status of the at least one vehicle component, wherein identifying the real time predictive indicators comprises: in response to identifying the identified status of the at least one vehicle component as corresponding to the first status, identifying one or more first real time predictive indicators representing the first status based on the first pattern, in response to identifying the identified status of the at least one vehicle component as corresponding to the second status, identifying one or more second real time predictive indicators representing the second status based on the second pattern, in response to identifying the identified status of the at least one vehicle component as corresponding to the third status, identifying one or more third real time predictive indicators representing the third status based on the third pattern, and in response to identifying the identified status of the at least one vehicle component as corresponding to the fourth status, identifying one or more fourth real time predictive indicators representing the fourth status based on the fourth pattern.
However Govindappa, in the same field of endeavor, teaches identifying, based on analyzing, whether a status of the at least one vehicle component corresponds to a first status represented by a first pattern of the one or more patterns, a second status represented by a second pattern of the one or more patterns, a third status represented by a third pattern of the one or more patterns, or a fourth status represented by a fourth pattern of one or more patterns (Govindappa: Para. 0021, 0060, 0064-0065; the performance index is based on an amount of variation between the simulated performance data and the actual monitored performance data, and allows for ranking the subsystems and determining different degrees of good and poor health), and Application No.: 16/225,5503 Docket No.: G0885.70009US01identifying, for real time use in fleet management, real time predictive indicators representing the identified status of the at least one vehicle component, wherein identifying the real time predictive indicators (Govindappa: Para. 0023, 0028; diagnostic database is configured to obtain and store information about the fleet; diagnostic database may receive and log at least some of the operating parameters and environmental conditions that are monitored by the sensors) comprises: in response to identifying the identified status of the at least one vehicle component as corresponding to the first status (Govindappa: Para. 0021, 0060; subsystem having the 2% variance may be given a quantitative performance index of 9), identifying one or more first real time predictive indicators representing the first status based on the first pattern, in response to identifying the identified status of the at least one vehicle component as corresponding to the second status, identifying one or more second real time predictive indicators representing the second status based on the second pattern (Govindappa: Para. 0021, 0060; subsystem with the 4% variance may be given a performance index of 7), in response to identifying the identified status of the at least one vehicle component as corresponding to the third status, identifying one or more third real time predictive indicators representing the third status based on the third pattern (Govindappa: Para. 0064; performance of the subsystem either fails or falls below a designated threshold performance level; subsystem with a performance index of 6), and in response to identifying the identified status of the at least one vehicle component as corresponding to the fourth status, identifying one or more fourth real time predictive indicators representing the fourth status based on the fourth pattern (Govindappa: Para. 0065; determining a performance index for a subsystem that is below a lower health threshold, such as below 4 out of 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s fault diagnostics (Edren: Col. 1 Lines 33-50) in order combine the performance index with degradation data to predict the remaining life of the component (Govindappa: Para. 0023).
Regarding claim 3, Edren teaches a method as in claim 1, wherein accessing at least one record of operational component data comprises accessing at least one record of data representative of at least one category of fuel and air metering, emission control, ignition system control, vehicle idle speed control, transmission control, hybrid propulsions or battery, or data based upon at least one of on-board diagnostic fault codes, trouble codes, manufacturer codes, generic codes or vehicle specific codes (Edren: Col. 1 Lines 33-50; Col. 2 Lines 23-36; data from these and other sensors can be further leveraged to determine a fault associated with a vehicle; a drivetrain system of the vehicle can be associated with a drivetrain component system, a suspension system of the vehicle can be associated with a suspension component system, a braking system of the vehicle can be associated with a braking component system).
Regarding claim 7, Edren doesn’t explicitly teach wherein accessing at least one record or operational component data that includes operational values from at least one vehicle component from at least one vehicle comprises accessing the at least one record of the operational component data that includes the operational values from the at least one vehicle component from the at least one vehicle that is representative of a portion of operational values from a new component to a failed component.
However, Edren is deemed to disclose an equivalent teaching. Edren teaches a microcontroller associated with a component that outputs data indicative of a state of the component, with examples of the drivetrain component system, suspension component system, or braking component system (Edren: Col. 2 Lines 23-36). Edren uses vehicle sensors to monitor vehicle components (Edren: Col. 1 Lines 33-50). The operational life cycle of vehicle components is from a newly installed vehicle component to a faulty, need to be replaced vehicle component.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to collect data from vehicle components throughout their operational life of new to failed in order to use vehicle sensors to monitor the vehicle components for fault detection (Edren: Col. 1 Lines 33-50).
Regarding claim 14, Edren teaches a method as in claim 1, wherein accessing at least one record of management event data comprises accessing at least one record of at least one of component maintenance indication, component repair indication, component failure indication or component replacement indication (Edren: Col. 2 Lines 23-36; component system can correspond to a microcontroller associated with a component that outputs data indicative of a state of the component. In such an example, the vehicle can leverage the state of the component to diagnose a fault).
Regarding claim 17, Edren teaches a method as in claim 1, wherein deriving from said operational component data at least one signal comprises deriving from said operational component data at least one signal that is determined when: a single data point from said operational values is above an upper control limit or below a lower control limit, a series of eight consecutive data points from said operational values are between a mean value and an upper control limit or between said mean value and a lower control limit, a series of four out of five consecutive data points from said operational values are between a mean value and greater than plus one sigma or between said mean value and greater than minus one standard deviation, or a series of two out of three consecutive data points from said operational values are between a mean value and greater than plus two sigma or said mean value and greater than minus two standard deviation (Edren: Col. 3 Line 65 - Col. 4 Line 3; optional language: if the differential meets the threshold, the operation can determine a fault).
Regarding claim 144, Edren teaches a system configured to identify parameters indicative of a vehicle component status, the system comprising: a telematics hardware device including a processor, memory, firmware and communications capability, and a remote device including a processor, memory, software and communications capability (Edren: Col. 26 Lines 41-48; Col. 26 Lines 50-54; Col. 27 Line 4-15; inter-communicate and exchange information with one another via communication pathways between them using interprocess communication pathways; examples of such nodes that can be used with the embodiments include computers such as personal computers, workstations, servers, or mainframes, handheld wireless devices and wireline devices such as personal digital assistants, modem cell phones with processing capability), wherein said telematics hardware device is configured to monitor one or more vehicle components from one or more vehicles and log operational component data of said one or more vehicle components (Edren: Col. 26 Lines 41-48; Col. 27 Line 4-15; Col. 29 Lines 39-43; Col. 31 Lines 23-39; telecommunications-oriented view, the network can be described as a set of hardware nodes interconnected by a communications facility, with one or more processes (hardware, software, or a combination thereof); one or more computer readable storage media communicatively coupled to the one or more processors and storing instructions that are executable by the one or more processors to: receive sensor data from one or more sensors associated with a vehicle), said telematics hardware device further configured to communicate a log of operational component data to the remote device (Edren: Col. 29 Lines 39-43; Col. 31 Lines 23-39; tasks are performed by remote processing devices that are linked through a network; receive sensor data from one or more sensors associated with a vehicle), and wherein said remote device configured to: access at least one record of operational component data (Edren: Col. 29 Lines 39-43; Col. 31 Lines 23-39; tasks are performed by remote processing devices that are linked through a network; receive sensor data from one or more sensors associated with a vehicle), said operational component data including operational values from at least one vehicle component from at least one vehicle (Edren: Col. 1 Lines 33-50; data from these and other sensors can be further leveraged to determine a fault associated with a vehicle).
Edren doesn’t explicitly teach said operational values representative of an operational life cycle use of said at least one vehicle component.
However, Edren is deemed to disclose an equivalent teaching. Edren uses vehicle sensors to monitor vehicle components (Edren: Col. 1 Lines 33-50). The operational life cycle of vehicle components is from a newly installed vehicle component to a faulty need to be replaces vehicle component.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to collect data from vehicle components throughout their operational life of new to failed in order to use vehicle sensors to monitor the vehicle components for fault detection (Edren: Col. 1 Lines 33-50).
In the following limitation, Edren teaches said operational values further based upon a measured component event (Edren: Para. 1 Lines 33-50; data from these and other sensors can be further leveraged to determine a fault associated with a vehicle), access at least one record of management event data (Edren: Para. 29 Lines 39-43; Col. 31 Lines 23-39; tasks are performed by remote processing devices; determine, based at least in part on analyzing at least a portion of the sensor data utilizing a model, a fault associated with the vehicle; send, based at least in part on determining the fault, a query to at least one component system associated with a component of the vehicle), said management event data containing at least one vehicle component event data point for at least one vehicle (Edren: Para. 3 Lines 2-14; receiving sensor data and determining, based at least in part on the sensor data, a fault associated with a vehicle), associate said at least one record of operational component data with said at least one record of management event data (Edren: Para. 3 Lines 2-9, 18-24; the operation can determine the fault based on a comparison between a characteristic associated with the vehicle e.g., determined based on the sensor data and an expected characteristic associated with the vehicle), filter said operational component data and derive from said operational component data at least one signal representative of said measured component event (Edren: Col. 2 Lines 23-36; the vehicle can query one or more components of a vehicle to determine a state of each of the components; the vehicle can leverage the state of the component to diagnose a fault), and analyze the filtered operational component data and at least one signal in relation to said vehicle component event data point, wherein said analyzing comprises identifying one or more patterns exhibited by the filtered operational component data and the at least one signal (Edren: Col. 1 Lines 45-50, 59-67; Col. 3 Lines 18-23; Col. 8 Line 63 - Col. 9 Line 18;  the vehicle can diagnose the fault based on querying one or more information sources associated with the vehicle to determine whether a defect, a failure, or other error associated with a component; determining a fault based on a performance of the vehicle as compared to aggregated data of a fleet of vehicles).
Edren doesn’t explicitly teach identify, based on the analyzing, whether a status of the at least one vehicle component corresponds to a first status represented by a first pattern of the one or more patterns, a second status represented by a second pattern of the one or more patterns, a third status represented by a third pattern of the one or more patterns, or a fourth status represented by a fourth pattern of the one or more patterns, and identify, for real time use in fleet management, real time predictive indicators representing the identified status of the at least one vehicle component, wherein identifying the real time predictive indicators comprises: in response to identifying the identified status of the at least one vehicle component as corresponding to the first status, identifying one or more first real time predictive indicators representing the first status based on the first pattern, in response to identifying the identified status of the at least one vehicle component as corresponding to the second status, identifying one or more second real time predictive indicators representing the second status based on the second pattern, Application No.: 16/225,5509 Docket No.: G0885.70009US01in response to identifying the identified status of the at least one vehicle component as corresponding to the third status, identifying one or more third real time predictive indicators representing the third status based on the third pattern, and in response to identifying the identified status of the at least one vehicle component as corresponding to the fourth status, identifying one or more fourth real time predictive indicators representing the fourth status based on the fourth pattern.
However Govindappa, in the same field of endeavor, teaches identify, based on the analyzing, whether a status of the at least one vehicle component corresponds to a first status represented by a first pattern of the one or more patterns, a second status represented by a second pattern of the one or more patterns, a third status represented by a third pattern of the one or more patterns, or a fourth status represented by a fourth pattern of the one or more patterns (Govindappa: Para. 0021, 0060, 0064-0065; the performance index is based on an amount of variation between the simulated performance data and the actual monitored performance data, and allows for ranking the subsystems and determining different degrees of good and poor health), and identify, for real time use in fleet management, real time predictive indicators representing the identified status of the at least one vehicle component, wherein identifying the real time predictive indicators (Govindappa: Para. 0023, 0028; diagnostic database is configured to obtain and store information about the fleet; diagnostic database may receive and log at least some of the operating parameters and environmental conditions that are monitored by the sensors) comprises: in response to identifying the identified status of the at least one vehicle component as corresponding to the first status, identifying one or more first real time predictive indicators representing the first status based on the first pattern (Govindappa: Para. 0021, 0060; subsystem having the 2% variance may be given a quantitative performance index of 9), in response to identifying the identified status of the at least one vehicle component as corresponding to the second status, identifying one or more second real time predictive indicators representing the second status based on the second pattern (Govindappa: Para. 0021, 0060; subsystem with the 4% variance may be given a performance index of 7), in response to identifying the identified status of the at least one vehicle component as corresponding to the third status, identifying one or more third real time predictive indicators representing the third status based on the third pattern (Govindappa: Para. 0064; performance of the subsystem either fails or falls below a designated threshold performance level; subsystem with a performance index of 6), and in response to identifying the identified status of the at least one vehicle component as corresponding to the fourth status, identifying one or more fourth real time predictive indicators representing the fourth status based on the fourth pattern (Govindappa: Para. 0065; determining a performance index for a subsystem that is below a lower health threshold, such as below 4 out of 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s fault diagnostics (Edren: Col. 1 Lines 33-50) in order combine the performance index with degradation data to predict the remaining life of the component (Govindappa: Para. 0023).


Claims 8, 134 and 145 are rejected under 35 U.S.C. 103 as being unpatentable over Edren et al. (US Patent 10,395,444 B1) in view of Govindappa et al. (US Publication 2018/0257683 A1) and in further view of Lewis et al. (US Publication 2018/0047223 A1). 
Regarding claim 8, Edren and Govindappa don’t explicitly teach wherein accessing at least one record of operational component data that includes operational values from at least one vehicle component from at least one vehicle based upon a measured component event comprises accessing at least one record of the operational component data that includes the operational values from the at least one vehicle component from the at least one vehicle based upon an event that provides a high operational load within the limits of said at least one vehicle component.
However Lewis, in the same field of endeavor, teaches wherein accessing at least one record of operational component data that includes operational values from at least one vehicle component from at least one vehicle based upon a measured component event comprises accessing at least one record of the operational component data that includes the operational values from the at least one vehicle component from the at least one vehicle based upon an event that provides a high operational load within the limits of said at least one vehicle component (Lewis: Para. 0080, 0153; received PID data values within the baseline ranges and determine the maximum and minimum data values for each PID for each set of vehicles identifiable by particular vehicle identifying information; first operating state can comprise a first engine revolutions per minute value, a first engine load value).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Lewis’s lower and upper baselines based on the mean and either one or two standard deviations (Lewis: Para. 0080-0081, 0084, 0145) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s fault diagnostics (Edren: Col. 3 Lines 2-14) in order to determine the range of PID values for the particular PID by a range of values for the particular PID at some number of standard deviations (Lewis: Para. 0145).
Regarding claim 134, Edren and Govindappa don’t explicitly teach a monitoring indicator framework including a lower control limit, an upper control limit, plus one standard deviation, plus two standard deviation, a mean value, minus one standard deviation and minus two standard deviation derived from said operational component data.
However Lewis, in the same field of endeavor, teaches a monitoring indicator framework including a lower control limit, an upper control limit, plus one standard deviation, plus two standard deviation, a mean value, minus one standard deviation and minus two standard deviation derived from said operational component data (Lewis: Para. 0080-0081, 0084, 0145; first baseline range for the PID to be a mean maximum PID data value plus X standard deviations of the mean maximum PID data value and a mean minimum PID data value minus X standard deviations of the mean minimum PID data value; determine the second baseline range for the PID to be a mean maximum PID data value plus X-1 standard deviations of the mean maximum PID data value and a mean minimum PID data value minus X-1 standard deviations of the mean minimum PID data value).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Lewis’s lower and upper baselines based on the mean and either one or two standard deviations (Lewis: Para. 0080-0081, 0084, 0145) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s fault diagnostics (Edren: Col. 3 Lines 2-14) in order to determine the range of PID values for the particular PID by a range of values for the particular PID at some number of standard deviations (Lewis: Para. 0145).
Regarding claim 145, Edren and Govindappa don’t explicitly teach wherein said measured component event is an event that provides a high operational load within the limits of said at least one vehicle component.
However Lewis, in the same field of endeavor, teaches wherein said measured component event is an event that provides a high operational load within the limits of said at least one vehicle component (Lewis: Para. 0080, 0153; received PID data values within the baseline ranges and determine the maximum and minimum data values for each PID for each set of vehicles identifiable by particular vehicle identifying information; first operating state can comprise a first engine revolutions per minute value, a first engine load value).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Lewis’s lower and upper baselines based on the mean and either one or two standard deviations (Lewis: Para. 0080-0081, 0084, 0145) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s fault diagnostics (Edren: Col. 3 Lines 2-14) in order to determine the range of PID values for the particular PID by a range of values for the particular PID at some number of standard deviations (Lewis: Para. 0145).

Claims 15, 135-142 are rejected under 35 U.S.C. 103 as being unpatentable over Edren et al. (US Patent 10,395,444 B1) in view of Govindappa et al. (US Publication 2018/0257683 A1) and in further view of Ghimire et al. (US Publication 2012/0277949 A1). 
Regarding claim 15, Edren and Govindappa don’t explicitly teach wherein said filtering determines a moving average or a running average of said operational values.
However Ghimire, in the same field of endeavor, teaches wherein said filtering determines a moving average or a running average of said operational values (Ghimire: Para. 0092; preprocessing by the DPA may involve simple as well as moderately complex operations such as moving average computation).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root mean squared error analysis using standard deviations (Ghimire: Para: 0092, 0107) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s data based fault diagnostics (Edren: Col. 3 Lines 2-14) in order to use a comparison of known models of normal and faulty behavior to pinpoint the source of the brake problem and determine the root cause of the vehicle fault (Ghimire: Para. 0107).
Regarding claim 135, Edren and Govindappa don’t explicitly teach wherein identifying real time predictive indicators further comprises: in response to identifying the identified status of the at least one vehicle component as corresponding to a fifth status, identifying one or more fifth real time predictive indicators representing the fifth status, wherein  said one or more fifth real time predictive indicators comprise at least one of: a moving average of said operational component data decreasing from a mean value to minus one standard deviation, a moving average of said operational component data decreasing from minus one standard deviation to minus two standard deviation, a moving average that reaches minus two standard deviation, and a moving average rising from minus one standard deviation to above plus one standard deviation followed by a moving average between plus one standard deviation and plus two standard deviation.
However Ghimire, in the same field of endeavor, teaches wherein identifying real time predictive indicators further comprises: in response to identifying the identified status of the at least one vehicle component as corresponding to a replace status, identifying one or more fifth real time predictive indicators representing the replace status, wherein  said one or more fifth real time predictive indicators comprise at least one of: a moving average of said operational component data decreasing from a mean value to minus one standard deviation, a moving average of said operational component data decreasing from minus one standard deviation to minus two standard deviation, a moving average that reaches minus two standard deviation, and a moving average rising from minus one standard deviation to above plus one standard deviation followed by a moving average between plus one standard deviation and plus two standard deviation (Ghimire: Para. 0092, 0107; moving average; a root mean squared error between actual and the model data to describe a brake degradation level where the root mean squared error is a standard deviation error).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root mean squared error analysis using standard deviations (Ghimire: Para: 0092, 0107) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s data based fault diagnostics (Edren: Col. 3 Lines 2-14) in order to use a comparison of known models of normal and faulty behavior to pinpoint the source of the brake problem and determine the root cause of the vehicle fault (Ghimire: Para. 0107).
Regarding claim 136, Edren and Govindappa don’t explicitly teach wherein said one or more first real time predictive indicators comprise a moving average between plus one standard deviation and plus two standard deviation.
However Ghimire, in the same field of endeavor, teaches wherein said one or more first real time predictive indicators comprise a moving average between plus one standard deviation and plus two standard deviation.
 Ghimire preprocesses the data with a moving average computation (Ghimire: Para. 0092). Ghimire describes a best prediction method that uses a root mean squared error between actual and the model data in order to determine the brake degradation. The comparison of normal and faulty behavior models to pinpoint the source of the brake problem down to the vehicle component (Ghimire: Para. 0107). The root mean squared deviation is a synonym to standard deviation by the Merriam-Webster dictionary. The root mean squared error calculation uses the calculated mean and standard deviations compared with the current data point to determine when a vehicle component fails.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root mean squared error analysis using standard deviations (Ghimire: Para: 0092, 0107) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s data based fault diagnostics (Edren: Col. 3 Lines 2-14) in order to use a comparison of known models of normal and faulty behavior to pinpoint the source of the brake problem and determine the root cause of the vehicle fault (Ghimire: Para. 0107).
Regarding claim 137, Edren and Govindappa don’t explicitly teach wherein said one or more second real time predictive indicators comprise a moving average between plus one standard deviation and minus two standard deviation. 
However Ghimire, in the same field of endeavor, teaches wherein said one or more second real time predictive indicators comprise a moving average between plus one standard deviation and minus two standard deviation (Ghimire: Para. 0092, 0107; moving average; a root mean squared error between actual and the model data to describe a brake degradation level where the root mean squared error is a standard deviation error).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root mean squared error analysis using standard deviations (Ghimire: Para: 0092, 0107) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s data based fault diagnostics (Edren: Col. 3 Lines 2-14) in order to use a comparison of known models of normal and faulty behavior to pinpoint the source of the brake problem and determine the root cause of the vehicle fault (Ghimire: Para. 0107).
Regarding claim 138, Edren and Govindappa don’t explicitly teach wherein said one or more third real time predictive indicators comprise a moving average at or below minus two standard deviation.
However Ghimire, in the same field of endeavor, teaches wherein said one or more third real time predictive indicators comprise a moving average at or below minus two standard deviation (Ghimire: Para. 0092, 0107; moving average; a root mean squared error between actual and the model data to describe a brake degradation level where the root mean squared error is a standard deviation error).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root mean squared error analysis using standard deviations (Ghimire: Para: 0092, 0107) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s data based fault diagnostics (Edren: Col. 3 Lines 2-14) in order to use a comparison of known models of normal and faulty behavior to pinpoint the source of the brake problem and determine the root cause of the vehicle fault (Ghimire: Para. 0107).
Regarding claim 139, Edren and Govindappa don’t explicitly teach wherein said one or more fourth real time predictive indicators comprise at least one signal at or below a lower control limit.
However Ghimire, in the same field of endeavor, teaches wherein said one or more fourth real time predictive indicators comprise at least one signal at or below a lower control limit (Ghimire: Para. 0092, 0107; moving average; a root mean squared error between actual and the model data to describe a brake degradation level where the root mean squared error is a standard deviation error).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root mean squared error analysis using standard deviations (Ghimire: Para: 0092, 0107) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s data based fault diagnostics (Edren: Col. 3 Lines 2-14) in order to use a comparison of known models of normal and faulty behavior to pinpoint the source of the brake problem and determine the root cause of the vehicle fault (Ghimire: Para. 0107).
Regarding claim 140, Edren and Govindappa don’t explicitly teach wherein identifying one or more first real time predictive indicators comprises identifying a plurality of signals above and below a moving average, wherein said plurality of signals are further above a mean value and below an upper control limit.
However Ghimire, in the same field of endeavor, teaches wherein identifying one or more first real time predictive indicators comprises identifying a plurality of signals above and below a moving average, wherein said plurality of signals are further above a mean value and below an upper control limit (Ghimire: Para. 0092, 0107; moving average; a root mean squared error between actual and the model data to describe a brake degradation level where the root mean squared error is a standard deviation error).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root mean squared error analysis using standard deviations (Ghimire: Para: 0092, 0107) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s data based fault diagnostics (Edren: Col. 3 Lines 2-14) in order to use a comparison of known models of normal and faulty behavior to pinpoint the source of the brake problem and determine the root cause of the vehicle fault (Ghimire: Para. 0107).
Regarding claim 141, Edren and Govindappa don’t explicitly teach wherein identifying one or more second real time predictive indicators comprises identifying a plurality of signals above a moving average and below plus one standard deviation.
However Ghimire, in the same field of endeavor, teaches wherein identifying one or more second real time predictive indicators comprises identifying a plurality of signals above a moving average and below plus one standard deviation (Ghimire: Para. 0092, 0107; moving average; a root mean squared error between actual and the model data to describe a brake degradation level where the root mean squared error is a standard deviation error).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root mean squared error analysis using standard deviations (Ghimire: Para: 0092, 0107) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s data based fault diagnostics (Edren: Col. 3 Lines 2-14) in order to use a comparison of known models of normal and faulty behavior to pinpoint the source of the brake problem and determine the root cause of the vehicle fault (Ghimire: Para. 0107).
Regarding claim 142, Edren and Govindappa don’t explicitly teach wherein identifying one or more third real time predictive indicators comprises identifying a plurality of signals on either side of decreasing moving average.
However Ghimire, in the same field of endeavor, teaches wherein identifying one or more third real time predictive indicators comprises identifying a plurality of signals on either side of decreasing moving average (Ghimire: Para. 0092, 0107; moving average; a root mean squared error between actual and the model data to describe a brake degradation level where the root mean squared error is a standard deviation error).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Ghimire’s moving average calculation with root mean squared error analysis using standard deviations (Ghimire: Para: 0092, 0107) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s data based fault diagnostics (Edren: Col. 3 Lines 2-14) in order to use a comparison of known models of normal and faulty behavior to pinpoint the source of the brake problem and determine the root cause of the vehicle fault (Ghimire: Para. 0107).

Claim 143 is rejected under 35 U.S.C. 103 as being unpatentable over Edren et al. (US Patent 10,395,444 B1) in view of Govindappa et al. (US Publication 2018/0257683 A1) and in further view of Saylor et al. (US Publication 2019/0080531 A1). 
Regarding claim 143, Edren and Govindappa don’t explicitly teach wherein identifying one or more fourth real time predictive indicators comprises identifying a plurality of signals below a lower control limit.
However Saylor, in the same field of endeavor, teaches wherein identifying one or more fourth real time predictive indicators comprises identifying a plurality of signals below a lower control limit.
Saylor sets predetermined thresholds that indicate a service or replacement condition of a suspension component. Saylor states that a single event higher than the threshold may not indicate that service or replacement is needed therefore a single event followed by a group of events below the threshold does not trigger the notification of a system fault, instead a group of consecutive events below the threshold triggers a replacement notification (Saylor: Para. 0051). It would be obvious to one of ordinary skill in the art at the time the invention was filed to reverse the trigger not as higher than an upper threshold but a lower that a lower threshold with multiple events in order to trigger a replacement notification as an obvious modification (MPEP 2144.04).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Saylor’s multiple events outside a threshold triggering a replacement notification (Saylor: Para. 0051) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s vehicle component fault detection (Edren: Col. 3 Lines 2-14) in order to indicate a service or replacement condition of a component due to a roll gradient below or above a predetermined threshold (Saylor: Para. 0051).

Claim 146-150 are rejected under 35 U.S.C. 103 as being unpatentable over Edren et al. (US Patent 10,395,444 B1) in view of Govindappa et al. (US Publication 2018/0257683 A1) and in further view of Barfield et al. (US Publication 2016/0349330 A1). 
Regarding claim 146, Edren and Govindappa don’t explicitly teach wherein said measured component event is a cranking event for said at least one vehicle.
 However Barfield, in the same field of endeavor, teaches wherein said measured component event is a cranking event for said at least one vehicle (Barfield: Para. 0047, 0067; processing the collected information into a data set for determining vehicle battery health; a mean voltage of an alternator of the vehicle, and a number of days until cranking failure).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Barfield’s rolling average of battery voltages in order to predict a cranking event (Barfield: Para. 0039, 0047, 0057, 0067) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s vehicle fault diagnostics system (Edren: Col. 3 Lines 2-14) in order process the collected information into a data set for determining vehicle battery health and determine the remaining life of the vehicle battery based on the analogous data set (Barfield: Para. 0047, 0057).
Regarding claim 147, Edren and Govindappa don’t explicitly teach wherein said cranking event is detected by sensing a voltage decrease over time followed by an indication of engine RPM or vehicle speed.
However Barfield, in the same field of endeavor, teaches wherein said cranking event is detected by sensing a voltage decrease over time followed by an indication of engine RPM or vehicle speed (Barfield: Para. 0039, 0047, 0067; make determinations based on a comparison of the collected information and pre-selected thresholds; time based changes in voltage or current while the vehicle is off, voltage or current readings while the vehicle is on).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Barfield’s rolling average of battery voltages in order to predict a cranking event (Barfield: Para. 0039, 0047, 0057, 0067) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s vehicle fault diagnostics system (Edren: Col. 3 Lines 2-14) in order process the collected information into a data set for determining vehicle battery health and determine the remaining life of the vehicle battery based on the analogous data set (Barfield: Para. 0047, 0057).
Regarding claim 148, Edren and Govindappa don’t explicitly teach wherein a detected cranking event causes the at least one record of operational component data to be created in the form of a series of battery voltages.
However Barfield, in the same field of endeavor, teaches wherein a detected cranking event causes the at least one record of operational component data to be created in the form of a series of battery voltages (Barfield: Para. 0047, 0067; an ohmic measurement mean over 7 days, an ohmic measurement mean over 30 days, an ohmic measurement slope over 7 days, a maximum and a minimum temperature of, or near, the battery over 30 days, an average trip duration, a median latitude, a media longitude, a mean voltage of an alternator of the vehicle, and a number of days until cranking failure).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Barfield’s rolling average of battery voltages in order to predict a cranking event (Barfield: Para. 0039, 0047, 0057, 0067) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s vehicle fault diagnostics system (Edren: Col. 3 Lines 2-14) in order process the collected information into a data set for determining vehicle battery health and determine the remaining life of the vehicle battery based on the analogous data set (Barfield: Para. 0047, 0057).
Regarding claim 149, Edren and Govindappa don’t explicitly teach wherein said series of battery voltages include values indicative of ignition on, starter motor cranking, battery charging and battery recovery.
However Barfield, in the same field of endeavor, teaches wherein said series of battery voltages include values indicative of ignition on, starter motor cranking, battery charging and battery recovery (Barfield: Para. 0047, 0067; an ohmic measurement mean over 7 days, an ohmic measurement mean over 30 days, an ohmic measurement slope over 7 days, a maximum and a minimum temperature of, or near, the battery over 30 days, an average trip duration, a median latitude, a media longitude, a mean voltage of an alternator of the vehicle, and a number of days until cranking failure).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Barfield’s rolling average of battery voltages in order to predict a cranking event (Barfield: Para. 0039, 0047, 0057, 0067) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s vehicle fault diagnostics system (Edren: Col. 3 Lines 2-14) in order process the collected information into a data set for determining vehicle battery health and determine the remaining life of the vehicle battery based on the analogous data set (Barfield: Para. 0047, 0057).
Regarding claim 150, Edren and Govindappa don’t explicitly teach wherein said cranking event produces lower voltages thereby increasing a number of signals for said measured component event.
However Barfield, in the same field of endeavor, teaches wherein said cranking event produces lower voltages thereby increasing a number of signals for said measured component event.
Barfield captures the time based changes in voltage and current for the vehicle battery which leads to the statistical operation on battery voltage or current readings (Barfield: Para. 0039). The measured data is used to determine the vehicle battery health by detecting anomalies through a comparison of collected data and pre-selected thresholds (Barfield: Para. 0047). This allows the system to identify analogous data set corresponding to future battery performance such as number of days until a cranking failure (Barfield: Para. 0057, 0067).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Barfield’s rolling average of battery voltages in order to predict a cranking event (Barfield: Para. 0039, 0047, 0057, 0067) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s vehicle fault diagnostics system (Edren: Col. 3 Lines 2-14) in order process the collected information into a data set for determining vehicle battery health and determine the remaining life of the vehicle battery based on the analogous data set (Barfield: Para. 0047, 0057).

Claim 151 is rejected under 35 U.S.C. 103 as being unpatentable over Edren et al. (US Patent 10,395,444 B1) in view of Govindappa et al. (US Publication 2018/0257683 A1) and in further view of Merg et al. (US Publication 2017/0372532 A1). 
Regarding claim 151, Edren and Govindappa don’t explicitly teach a monitoring indicator framework including a gauge configured to identify said real time predictive indicators representing the identified status of the at least one vehicle component.
However Merg, in the same field of endeavor, teaches a monitoring indicator framework including a gauge configured to identify said real time predictive indicators representing the identified status of the at least one vehicle component (Merg: Para. 0139, 0224; displaying a DUI  including a measurement tool selection list, and a measurement tool selection for a "fuel pressure gauge" selection).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Merg’s fuel pressure gauge (Merg: Para. 0139, 0224) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Edren’s fault diagnostic system (Edren: Col. 3 Lines 2-14) order to determine whether a compatible fuel pressure gauge with the service procedure is registered at a time the diagnostic procedure is displayed on the user interface (Merg: Para. 0139).

Claim 152 is rejected under 35 U.S.C. 103 as being unpatentable over Edren et al. (US Patent 10,395,444 B1), Govindappa et al. (US Publication 2018/0257683 A1), Merg et al. (US Publication 2017/0372532 A1), and in further view of Lewis et al. (US Publication 2018/0047223 A1). 
Regarding claim 152, Edren, Govindappa and Merg don’t explicitly teach wherein said monitoring indicator framework comprises a lower control limit, an upper control limit, plus one standard deviation, plus two standard deviation, a mean value, minus one standard deviation and minus two standard deviation derived from said operational component data.
However Lewis, in the same field of endeavor, teaches wherein said monitoring indicator framework comprises a lower control limit, an upper control limit, plus one standard deviation, plus two standard deviation, a mean value, minus one standard deviation and minus two standard deviation derived from said operational component data (Lewis: Para. 0080-0081, 0084, 0145; first baseline range for the PID to be a mean maximum PID data value plus X standard deviations of the mean maximum PID data value and a mean minimum PID data value minus X standard deviations of the mean minimum PID data value; determine the second baseline range for the PID to be a mean maximum PID data value plus X-1 standard deviations of the mean maximum PID data value and a mean minimum PID data value minus X-1 standard deviations of the mean minimum PID data value).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Lewis’s lower and upper baselines based on the mean and either one or two standard deviations (Lewis: Para. 0080-0081, 0084, 0145) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Merg’s fuel pressure gauge (Merg: Para. 0139, 0224) and Edren’s fault diagnostic system (Edren: Col. 3 Lines 2-14) in order to determine the range of PID values for the particular PID by a range of values for the particular PID at some number of standard deviations (Lewis: Para. 0145).

Claim 153-158 is rejected under 35 U.S.C. 103 as being unpatentable over Edren et al. (US Patent 10,395,444 B1), Govindappa et al. (US Publication 2018/0257683 A1), Merg et al. (US Publication 2017/0372532 A1), and in further view of Chinnadurai et al. (US Publication 2010/0324376 A1). 
Regarding claim 153, Edren, Govindappa and Merg don’t explicitly teach wherein said monitoring indicator framework includes a first zone, said first zone representative of a new component state, and wherein said at least one signal includes a mix of signal values that are disposed between a mean value and an upper control limit value.
However Chinnadurai, in the same field of endeavor, teaches wherein said monitoring indicator framework includes a first zone, said first zone representative of a new component state, and wherein said at least one signal includes a mix of signal values that are disposed between a mean value and an upper control limit value (Chinnadurai: Para. 0086; data analyzer can isolate data samples corresponding to parameters measured on an individual vehicle type under a particular operating condition or failure condition; various levels of parameter ranges can be established, for example, "ideal").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Chinnadurai’s various levels of parameter ranges for compiled fault diagnostic data (Chinnadurai: Para. 0005, 0086) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Merg’s fuel pressure gauge (Merg: Para. 0139, 0224) and Edren’s fault diagnostic system (Edren: Col. 3 Lines 2-14) in order analyze historical data samples to determine typical ranges for operating parameter measurements corresponding to various normal and failure conditions (Chinnadurai: Para. 0086).
Regarding claim 154, Edren, Govindappa and Merg don’t explicitly teach wherein said monitoring indicator framework includes a second zone, said second zone representative of a good component state, and wherein said at least one signal includes a mix of signal values that are disposed between a mean value and an upper control limit value.
However Chinnadurai, in the same field of endeavor, teaches wherein said monitoring indicator framework includes a second zone, said second zone representative of a good component state, and wherein said at least one signal includes a mix of signal values that are disposed between a mean value and an upper control limit value (Chinnadurai: Para. 0086; data analyzer can isolate data samples corresponding to parameters measured on an individual vehicle type under a particular operating condition or failure condition; various levels of parameter ranges can be established, for example, "OK -lower-limit").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Chinnadurai’s various levels of parameter ranges for compiled fault diagnostic data (Chinnadurai: Para. 0005, 0086) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Merg’s fuel pressure gauge (Merg: Para. 0139, 0224) and Edren’s fault diagnostic system (Edren: Col. 3 Lines 2-14) in order analyze historical data samples to determine typical ranges for operating parameter measurements corresponding to various normal and failure conditions (Chinnadurai: Para. 0086).
Regarding claim 155, Edren, Govindappa and Merg don’t explicitly teach wherein said monitoring indicator framework includes a third zone, said third zone representative of a fair component state, and wherein said at least one signal includes a first signal values disposed above and below a mean value, second signal values disposed below said mean value and above a lower control limit, and third signal values disposed below the lower control limit.
However Chinnadurai, in the same field of endeavor, teaches wherein said monitoring indicator framework includes a third zone, said third zone representative of a fair component state, and wherein said at least one signal includes a first signal values disposed above and below a mean value, second signal values disposed below said mean value and above a lower control limit, and third signal values disposed below the lower control limit (Chinnadurai: Para. 0086; data analyzer can isolate data samples corresponding to parameters measured on an individual vehicle type under a particular operating condition or failure condition; various levels of parameter ranges can be established, for example,  "OK-upper-limit").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Chinnadurai’s various levels of parameter ranges for compiled fault diagnostic data (Chinnadurai: Para. 0005, 0086) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Merg’s fuel pressure gauge (Merg: Para. 0139, 0224) and Edren’s fault diagnostic system (Edren: Col. 3 Lines 2-14) in order analyze historical data samples to determine typical ranges for operating parameter measurements corresponding to various normal and failure conditions (Chinnadurai: Para. 0086).
Regarding claim 156, Edren, Govindappa and Merg don’t explicitly teach wherein said monitoring indicator framework includes a fourth zone, said fourth zone representative of a poor component state, and wherein said at least one signal includes a mix of signal values disposed between a mean value and a lower control limit.
However Chinnadurai, in the same field of endeavor, teaches wherein said monitoring indicator framework includes a fourth zone, said fourth zone representative of a poor component state, and wherein said at least one signal includes a mix of signal values disposed between a mean value and a lower control limit (Chinnadurai: Para. 0086; data analyzer can isolate data samples corresponding to parameters measured on an individual vehicle type under a particular operating condition or failure condition; various levels of parameter ranges can be established, for example, "warning").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Chinnadurai’s various levels of parameter ranges for compiled fault diagnostic data (Chinnadurai: Para. 0005, 0086) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Merg’s fuel pressure gauge (Merg: Para. 0139, 0224) and Edren’s fault diagnostic system (Edren: Col. 3 Lines 2-14) in order analyze historical data samples to determine typical ranges for operating parameter measurements corresponding to various normal and failure conditions (Chinnadurai: Para. 0086).
Regarding claim 157, Edren, Govindappa and Merg don’t explicitly teach wherein said monitoring indicator framework includes a fifth zone, said fifth zone representative of a failed component state, and wherein said at least one signal include signal values disposed below a lower control limit (Chinnadurai: Para. 0086; data analyzer can isolate data samples corresponding to parameters measured on an individual vehicle type under a particular operating condition or failure condition; various levels of parameter ranges can be established, for example, "danger").
However Chinnadurai, in the same field of endeavor, teaches wherein said monitoring indicator framework includes a fifth zone, said fifth zone representative of a failed component state, and wherein said at least one signal include signal values disposed below a lower control limit (Chinnadurai: Para. 0086; data analyzer can isolate data samples corresponding to parameters measured on an individual vehicle type under a particular operating condition or failure condition; various levels of parameter ranges can be established, for example, "danger").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Chinnadurai’s various levels of parameter ranges for compiled fault diagnostic data (Chinnadurai: Para. 0005, 0086) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Merg’s fuel pressure gauge (Merg: Para. 0139, 0224) and Edren’s fault diagnostic system (Edren: Col. 3 Lines 2-14) in order analyze historical data samples to determine typical ranges for operating parameter measurements corresponding to various normal and failure conditions (Chinnadurai: Para. 0086).
Regarding claim 158, Edren, Govindappa and Merg don’t explicitly teach wherein said monitoring indicator framework includes a sixth zone representative of a new component state, and wherein said at least one signal includes a mix of signal values disposed between a mean value and upper control limit.
However Chinnadurai, in the same field of endeavor, teaches wherein said monitoring indicator framework includes a sixth zone representative of a new component state, and wherein said at least one signal includes a mix of signal values disposed between a mean value and upper control limit.
 Chinnadurai collects and analyzes data to diagnose operational or vehicle component failures (Chinnadurai: Para. 0002). Chinnadurai sets typical ranges for operating parameter measurements from historical data samples. The level created are at least ideal, OK-lower-limit, OK-upper-limit, warning, and danger (Chinnadurai: Para. 0086). It would be obvious to add a sixth zone representing a new component state. Chinnadurai does create levels that contain the full level of operation from ideal to danger with the indication of more potential level that could be created. It would be obvious to one of ordinary skill in the art to duplicate the levels because the addition of a new component state as a defined level does not create unexpected results (MPEP 2144.04). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Chinnadurai’s various levels of parameter ranges for compiled fault diagnostic data (Chinnadurai: Para. 0005, 0086) and Govindappa’s different degrees of good and poor health (Govindappa: Para. 0021) into Merg’s fuel pressure gauge (Merg: Para. 0139, 0224) and Edren’s fault diagnostic system (Edren: Col. 3 Lines 2-14) in order analyze historical data samples to determine typical ranges for operating parameter measurements corresponding to various normal and failure conditions (Chinnadurai: Para. 0086).

Response to Arguments
Applicant’s arguments, filed 11 March 2022, with respect to the rejection of claims 1, 3, 7-8, 14-15, 17 and 134-158 under 35 U.S.C. 103 have been fully considered, but are not persuasive.
The applicant argues that “analyzing the filtered operational component data and the at least one signal in relation to said vehicle component event data point, wherein said analyzing comprises identifying one or more patterns exhibited by the filtered operational component data and the at least one signal,” is not taught by the prior arts.
In response to the applicant’s argument above, the broadest reasonable interpretation of “one or more patterns exhibited by the filtered operational component data” includes data within a set range, a data point above or below a threshold as a pattern. The applicant is suggested to amend the claim language if they want to claim a specific type of pattern recognition. Any type of operation that does not search the complete data set is considered a filtered data set. This would include only looking at the data for a particular component, or for the current time period versus the data set collected during the computer’s complete run time. In this case the applicant claimed filtering as “at least one signal representative of said measured component event” which is being interpreted as data for a particular vehicle component.
Edren includes querying the data to determine a defect or fault associated with a particular vehicle component (Edren: Col. 1 Lines 45-50) by a comparison to a vehicle model data from a fleet of vehicles (Edren: Col. 1 Lines 59-67). Edren includes determination of a nominal performance value, an expected lateral error, based on the vehicle model and the filtered data of a query for a vehicle component to determine a component fault (Edren: Col. 1 Lines 45-50, 59-67; Col. 3 Lines 18-23; Col. 8 Line 63 - Col. 9 Line 18). The prior are reads on the amended claim language of analysis of data versus preset range as a pattern recognition of filtered vehicle component data. 
The applicant argues that “identifying, based on the analyzing, whether a status of the at least one vehicle component corresponds to a first status represented by a first pattern of the one or more patterns, a second status represented by a second pattern of the one or more patterns, a third status represented by a third pattern of the one or more patterns, or a fourth status represented by a fourth pattern of the one or more patterns” from claim 1 is not taught by the prior arts.
In response to the applicant’s argument above, Govindappa includes a determination of a performance index due to the amount of variation between the simulated performance data and the actual monitored performance data to rank a system with different degrees of good and poor health (Govindappa: Para. 0021). Govindappa includes ranks out of 10 where a 9 out of 10 is a variance of 2%, and 7 out of 10 is a 4% variance. There are also examples of a 6 out of 10 and 4 out of 10, which gives an example of 4 different variance patterns that are identified to determine the performance index of a vehicle component (Govindappa: Para. 0060, 0064-0065).
The applicant argues that “analyze the filtered operational component data and at least one signal in relation to said vehicle component event data point, wherein said analyzing comprises identifying one or more patterns exhibited by the filtered operational component data and the at least one signal, identify, based on the analyzing, whether a status of the at least one vehicle component corresponds to a first status represented by a first pattern of the one or more patterns, a second status represented by a second pattern of the one or more patterns, a third status represented by a third pattern of the one or more patterns, or a fourth status represented by a fourth pattern of the one or more patterns” from claim 144 is not taught by the prior arts.
In response to the applicant’s argument above, the arguments directed to similarly amended claim 1 and similarly apply to claim 144.
The applicant argues that “each of the dependent claims depends from a base claim that is believed to be in condition for allowance” is not taught by the prior arts.
In response to the applicant’s argument above, the independent claims are rejected and thus the dependence claims are rejected at least based on their dependencies.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Edren’s vehicle component fault determination in view of Govindappa’s performance index to predict the remaining live of a vehicle component reads on applicant’s predictive indicators for operational status of vehicle components. The rejection is maintained. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663